Title: To Thomas Jefferson from J. P. G. Muhlenberg, 1 April 1781
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas



Sir
Camp near Suffolk April 1st. 1781

Since the arrival of the Fleet on Wednesday last, in Hampton road, and Elisabeth River, The Enemy have continued very quiet in Portsmouth; They have since that time permitted no Person, to go in, or come out of Town, so that I have found it impracticable hitherto, to gain any intelligence, relative to what reinforcements the Fleet has brought. From their care to prevent any thing transpiring out of Turn, I am led to believe they have some Move in contemplation; but as they have given me time to draw off Colo. Parkers Detachment from Princess Ann, I hope I shall have it in my power to counteract any design they may have formd of penetrating into the Country. I must now beg leave to mention to Your Excellency, that the Militia from Augusta, Rockingham, and Rockbridge, expect to be relievd in the 10th. Part of the Sussex and Brunswic claim the same, so that unless these troops are replaced by others my Force will not be adequate to what they were intended for.
I have the Honor to be with great respect Your Excellencys Most Obedt hble. Servt.,

P. Muhlenberg


PS. The enclosd is this moment come to hand.

